Case: 1:18-cv-02587-SO Doc #: 16 Filed: 06/06/19 1 of 2.

UNITED STATES DISTRICT COURT

PagelD #: 88

EASTERN DISTRICT OF OHIO
SOUTHERN DIVISION
JOILYNN KAREGA-MASON,
Plaintiff,
-V- 1:18-cv-2587
Hon. Solomon Oliver, Jr
OBERLIN COLLEGE,

a corporation, MARVIN KRISLOV,
TIMOTHY ELGRIN, and CLYDE S. McGREGOR,

 

Defendants.
/

BENJAMIN LAW OHIO Timothy H. Howlett (P24030)
By: Gary Benjamin Sara H. Jodka (76289)
Attorney for Plaintiff DICKINSON WRIGHT PLLC
2976 Monmouth Road Attorneys for Defendants
Cleveland Heights, Ohio 44118-4036 500 Woodward Avenue, Ste 4006¢
(313) 590-6136 Detroit, Michigan 48226
benjaminlawohio@gmail.com (313) 223-3500

thowlett @dickinsonwright.com
sjodka@dickinsonwright.com

 

PLAINTIFF’S MOTION TO PARTICIPATE IN THE CASE MANAGEMENT CONFER
THROUGH HER REPRESENTATIVE

NOW COMES THE PLAINTIFF BY AND THROUGH HER ATTORNEY, Gary A. Benjam

that Ms. Karega-Mason be allowed to participate by phone or through her repre

Management Conference scheduled for June 20, 2019 at 3:00 PM. Plaintiff reside

)

ENCE BY PHONE OR

n (0088922) and moves
sentative in the Case

»s in the San Francisco

area and has a teen age daughter she is raising mere erent counsel has no objection to this motion.

t>

    
   

——- 5
Ss / 4 A a en =

LAW OFFICE OF GARY A. BENJAMIN, INC.

By: Gary A. Benjamin, Esq. (008
2976 Monmouth rd.

Cleveland Heights, Ohio 44118
313-590-6136
BenjaminLawOhio@gmail.com

B922)

 
Case: 1:18-cv-02587-SO Doc #: 16 Filed: 06/06/19 2 of 2.) PagelD #: 89

CERTIFICATE OF SERVICE

Now comes Plaintiff's counsel and certifies that he served this motion upon counsel for the defendants
by email on the 6" day of June, 2019.

(: Jal Sas ee +

Gary A. Benjamin J
/

 
